DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II in the reply filed on 07/25/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-7 and 12-18 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/25/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “wherein the substantially eliminates air gaps”.  The limitation does not state what substantially eliminates air gaps, therefore the scope of the claim is unclear.  For purposes of 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent App. Pub. 2008/0254095 to Ma, further in view of US Patent App. Pub. 2014/0093575 to Hammond. 
Regarding Claim 9, Ma teaches a pulsatile delivery device (Fig. 2), comprising: a stack of at least two bi-layer structures (22 + 24 = 1 bi-layer structure; Fig. 2 shows three bi-layer structures), each bi-layer structure including: a delivery layer (24) including a film forming material and a predetermined substance dispersed throughout the film forming material (Par. 0031); and a polymeric layer (22) next to the delivery layer; and a sealant (18) partially surrounding the stack so that one of the polymeric layers of the stack is exposed (Par. 0041). 
Ma is silent regarding wherein the polymeric layer is electrostatically attached to the delivery layer. 
Hammond teaches an analogous invention directed to a programmable delivery device (Fig. 1) with a stack of bi-layer structures (Par. 0004-0012; two layers of alternating charges is considered a bi-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the delivery layers of Ma to comprise a negatively charged polyelectrolyte, and the polymeric layers of Ma to comprise a positively charge polyelectrolyte, as taught by Ma, such that each polymeric layer is electrostatically attached to the delivery layer, in order to associate the layers together such that are stable and connected under physiological conditions (Hammond, Par. 0015 – non-covalent interactions such as electrostatic interactions can provide sufficient stability for the layers to remain connected).
Regarding Claim 11, the limitation “wherein the electrostatic attachment substantially eliminates air gaps between the layers of each bi-layer structure” is interpreted as a product by process limitation.  Therefore, a reference which teaches a device that has substantially eliminated air gaps between the layers of each bi-layer structure will be meet the claim limitation.   The modified device of Ma and Hammond teaches all of the limitations of claim 9 as discussed above, and including the limitations of claim 11 since Ma teaches that a material may be used to fill in the gaps between the layers of each bi-layer structure (Par. 0042, “additional material… may be added to the device 10 to fill any spaces between the layers 22, 24 of the stack 40”). 

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
US Patent App. Pub. 2008/0254095 to Ma in view of US Patent App. Pub. 2014/0093575 to Hammond is the closest prior art where Ma and Hammond teach the claim limitations of claim 9 as discussed above, but is silent regarding wherein prior to be electrostatically attached, the polymeric layer has an electrostatic voltage of about +160 mV and the delivery layer has an electrostatic voltage of about -80mV.  Hammond is directed towards to the construction of nanoparticles, and thus discloses the zeta potential of a collection of the nanoparticles (Par. 0114), but is silent regarding the electrostatic voltages of the polymeric and delivery layers before attachment.  This claim limitation cannot be found in or rendered obvious over the prior art in combination with the other claimed features.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent App. Pub. 2009/0258045 to Chuang. Chuang discloses additional methods for constructing bi-layer films consisting of electrostatically attached layers. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J CRAWFORD whose telephone number is (571)272-6491. The examiner can normally be reached M-F, 8:00a - 4:30p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.J.C./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783